DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The amendments made to the specification filed on 4/15/2022 are accepted.
Election/Restrictions
The claims as listed in the examiner’s amendment below are allowable. The restriction requirement as set forth in the Office action mailed on 2/17/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9, 12, 20, and 21, directed to toward the non-elected species embodiments are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janet Pioli on 5/5/2022.

The application has been amended as follows: 
Claims 2 and 14 have been cancelled.
Claim 1, line 4, after the phrase “polymer material” the following language has been added -- ; and wherein the self-healing polymer is a cross-linked co-polymer of a diamine and acrylic acid having a mixture of reversible hydrogen bonds and permanent covalent crosslinks.--
Claim 3, line 1, the phrase “claim 2” has been replaced with the following --claim 1--
Claim 4 has been replaced with the following --The stent-graft of claim 1 further comprising a second self-healing polymer layer, wherein the second self-healing polymer is a thermoplastic polyurethane comprising a hard segment component, a soft segment component and a chain extender component.--
Claim 13, line 6, after the phrase “first layer” the following language has been added -- ; and wherein the self-healing polymer is a cross-linked co-polymer of a diamine and acrylic acid having a mixture of reversible hydrogen bonds and permanent covalent crosslinks.--
Claim 15, line 1, the phrase “claim 14” has been replaced with the following --claim 13--
Claim 16 has been replaced with the following --The stent-graft of claim 13 further comprising a second self-healing polymer layer, wherein the second self-healing polymer is a thermoplastic polyurethane comprising a hard segment component, a soft segment component and a chain extender component.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652. The examiner can normally be reached Monday-Friday 9 a.m.-5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANN SCHILLINGER/Primary Examiner, Art Unit 3774